DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sawai et al. (US Pub. No. 2019/0009172 A1) shows a multi-modal haptics integrated feedback handle (operation apparatus 1, Fig. 2 and para. 50), comprising three areas: a finger haptics function area (TK1, Fig. 7 and para. 107), a palm haptics function area (entire casing 3, Fig.7 and para. 115), and a spatial positioning function area (AS, GS, Fig. 6 and para. 167); wherein the finger haptics function area comprises one or more haptic buttons TK,PS (Fig. 7 and paras. 105 and 110), and fingers can operate the haptic buttons individually or jointly (paras. 105 and 110); the haptic buttons have feedback functions of haptics surface friction and texture (i.e. vibration, paras. 107, 112 and 115), wherein the palm haptics function area can perform vibration flow feedbacks (para. 115);  and the spatial positioning function area comprises a spatial positioning module, which can obtain position information of the handle in the space in real time (Fig. 6 and para. 167).


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that that the palm haptics function area comprises multi-point independent vibration sources which can perform multi-point independent vibration feedbacks, and that the haptic buttons comprise one or more of a surface friction and texture haptic feedback device, a temperature haptic feedback device, a softness haptic feedback device, and a shape haptic feedback device: the softness haptic feedback device comprises a silicone cavity; the silicone cavity is provided with a gas passage for gas exchange; the gas passage is connected to a miniature gas pump.
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 3 – 6, 8 and 9 are allowable at least by virtue of their dependence on claim 1.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627